Citation Nr: 1202349	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability (claimed as disk herniation).

2. Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to April 1972, December 1990 to June 1991, and from February 2003 to November 2003, with subsequent Reserve service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a hearing before the Board in Washington D.C.; he failed to appear for such hearing scheduled in November 2011.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

At the outset, the Board notes that it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

On August 2007 VA examination the diagnosis was degenerative joint disease (DJD) of the lumbar spine and right acromioclavicular synovitis.  The examiner opined that the Veteran's current conditions were not a result of or caused by his conditions suffered on active duty as noted in the STRs, but were more likely due to common etiologies for osteoarthritis such as age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, and post-service occupation.  

The Board notes that the opinion does not include a sufficiently detailed explanation of rationale.  Notably, the examiner does not explain why the common etiologies he listed were "more likely etiologies" as opposed to the Veteran's documented back and shoulder complaints in service (to include complaints of right shoulder and back injuries with continued pain on May 1992 periodic examination).  Additionally, the listed etiologies are for osteoarthritis and the Veteran's right shoulder disability was diagnosed as synovitis (inflammation of a synovium), not osteoarthritis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1879 (31st ed. 2007).  The opinion is conclusory, does not address/explain the Veteran's in-service complaints/injuries, and does not include a sufficient explanation of rationale for the Board to assess its probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Miller v. West, 11 Vet. App. 345, 348 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran alleges that his current back disability is due to (in whole or in part) an injury he sustained in1999, while serving in Japan.  Notably, his duty status for the period of time in question has not been certified/verified.  Further development to verify the Veteran's duty status (whether he was actually on ACDUTRA or INACDUTRA) at the time the injuries occurred is necessary.  

Additionally, the STRs for the Veteran's period of active duty from August 1968 to April 1972 appear to be copies that he submitted himself.  Notably, the March 1972 service separation examination is obscured by a photocopied 2004 note from the Veteran's private medical provider and it also appears that there are missing pages from the report.  The Veteran has stated that he was told that he had a herniated disc during this period of service.  Accordingly, further development to ensure that the Veteran's complete (unmodified) STRs for all periods of service are associated with the claims file is necessary.  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for exhaustive development to secure for the record the Veteran's complete STRs for his period of active duty from August 1968 to April 1972 (to include the complete report of the March 1972 service separation examination).  If such records are unavailable directly from the service department, the Veteran must identify the source where he secured the copies he has submitted, and the development for the records must encompass such source.  Any additional Reserve STRs (to include a retirement physical examination) should also be secured.  If the complete STRs are unavailable, it must be so certified for the record (and a description of the scope of the search must be included).

2. The RO must arrange for service department certification of the Veteran's duty status on the dates of his back injury in Japan in March 1999 and when he was seen for back spasms and right shoulder tendonitis in October 2006.   

3. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his right shoulder and back from December 2007 to the present.  

The RO should also ask the Veteran to identify all providers of any private evaluation and/or treatment he received for his right shoulder and back since 2006, and to submit the releases necessary for VA to secure records of such private treatment/evaluations.  The RO must secure for association with the claims file the complete clinical records (those not already associated with the claims file) of the treatment/evaluations from all private sources identified.  

4. When the development sought above is completed, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back and right shoulder disabilities.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a.  Please identify (by medical diagnosis) each back and right shoulder disability found. 

b. As to each diagnosed back and right shoulder disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active duty service (to include complaints noted therein)?

c.  As to each diagnosed back and right shoulder disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such was incurred or aggravated during a certified period of ACDUTRA/INACDUTRA.  Please identify the medical evidence that supports the opinion. 

The examiner must explain a rationale for all opinions, citing to supporting factual data as deemed appropriate.

5.  The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

